DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first clutch element having a first surface, wherein said first surface faces a first direction along an axis” and “a second clutch element having a second surface, wherein said second surface faces a second direction opposite said first direction along the axis.” A surface facing in one direction along an axis seems to mean a flat surface capable of facing a single direction along an axis, as compared to a curved surface which would face in different directions depending on which portion of the surface the measurement is taken. This is illustrated in the exemplary embodiments of FIGS. 1-6. 
On the other hand, claim 6 recites “wherein said first clutch element is a first cone and said first surface is an outer conical surface.” This implies that the surface may be conical which is contrary to the general meaning of a surface facing in “a” direction along an axis.
	The specification does not include a meaning of “a first direction along an axis” that is broader than the generally understood meaning of a single direction along a single axis. Instead, the specification describes this same language in reference to the flat core plate 28 facing along axis A, which feature is not illustrated in the embodiment with conical surfaces of FIGS. 9 and 10.
Claim 8 in combination with claim 15 renders indefinite claims 8-16 for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 8, 9, 17, 18, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (DE 102018103519) in view of Ozkan et al. (DE 102018109152; hereinafter “Ozkan”) and Uehara et al. (US 11,333,204; hereinafter “Uehara”). 

Claim 1
Schneider discloses a clutch system operably coupled to a vehicle power generator (8, 48, 49), said clutch system (e.g., 9, 72) comprising (reference below is to only one set of friction plates but may apply to any set as described as follows): 
a first clutch member (17, 25) for transmitting torque from the vehicle power generator (8), said first clutch member (17, 25) comprising: 
a first clutch element (17, 25) having a first surface (right surface in FIG. 7; also referred to as the “friction-active surface”), and 
a second clutch member (14, 87) for transmitting torque from the vehicle power generator (8) and configured to engage said first clutch member (17, 25), said second clutch member comprising: 
a second clutch element (14) having a second surface (left surface in FIG. 7), and
a second friction material (87) on the second surface (see second to last paragraph), and
wherein said first friction material is configured to be engaged with said second friction material during operation of the vehicle power generator (8) (see FIG. 7 illustrating these surfaces engaging one another at the left-most point 28; and see FIG. 1 illustrating the clutch connected to the generator).
The above reference numbers are in reference to one set of opposing plates and respective plate surfaces. However, as an alternative, any two adjacent plates with their engaging surfaces could be interpreted as the first clutch member (any of 12-15) with its friction material (corresponding one of 24-26) and second clutch member (any adjacent one of 16-18) with its friction material (corresponding one of 86 or 87).
Schneider does not disclose any details of the friction coatings, and therefore Schneider does not disclose that the first surface of the first clutch element has a first friction material, arguably that the second friction material (87) is on the second surface facing the first surface, or that a thermosetting resin is present in the first friction material or the second friction material. 
Ozkan discloses that both sets of clutch elements (inner plates 12 and outer plates 24) have friction material on both sides thereof (30, 34 for the outer plates, and 18, 22 for the inner plates). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider so that both inner and outer clutch plates has frictional layers on both sides thereof in order to provide a superior engagement point between two materials specifically designed for frictional sliding. In other words, this modification would ensure that the core material was not in sliding engagement with another layer such that only core characteristic must be taken into account in choosing the material and processing for the core.
Uehara discloses a friction clutch plate including a steel core plate 201 with a friction material 210 including 211 which is impregnated with a thermosetting resin and cured (column 7, lines 12-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider so that the friction material on any or all of the sides of the clutch elements/clutch plates had a thermosetting resin in order to provide superior characteristics for both the core and the frictional surface, e.g., to provide strength for the core and great heat resistance for the friction material and friction surface. 
Schneider as modified then discloses wherein said first friction material and said second friction material may be the same or different since this covers any combination of friction materials.

Claim 2
Schneider does not disclose wherein at least one of said first clutch element and said second clutch element is comprised of steel. However, Uehara discloses that the core (201) of a friction plate (201, 210, 211) may be steel (column 6, lines 54-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include a steel core in order to provide different characteristics for both the core and the frictional surface, e.g., to provide strength for the core and great heat resistance for the friction material and friction surface. 

Claim 8
Schneider discloses a vehicle transmission system operably coupled to a vehicle power generator (8, 48, 49), said vehicle transmission system (e.g., 60) comprising (reference below is to only one set of friction plates but may apply to any set as described as follows): 
a vehicle transmission (40) coupled to the vehicle power generator (8, 48, 49)
a clutch system (e.g., 9, 72) operably coupled to said vehicle transmission (60), said clutch system comprising:
a first clutch member (17, 25) for transmitting torque from the vehicle power generator (8) , said first clutch member (17, 25) comprising: 
a first clutch element (17, 25) having a first surface (right surface in FIG. 7; also referred to as the “friction-active surface”), wherein said first surface faces a first direction along an axis (see FIG. 7 illustrating surface face either right), and 
a second clutch member (14, 87) for transmitting torque from the vehicle power generator (8) and configured to engage said first clutch member (17, 25), said second clutch member comprising: 
a second clutch element (14) having a second surface (left surface in FIG. 7), wherein said second surface faces a second direction opposite said first direction along the axis (see FIG. 7 illustrating surface face either left); and
a second friction material (87) on the second surface (see second to last paragraph), and
wherein said first friction material is configured to be engaged with said second friction material during operation of the vehicle power generator (8) (see FIG. 7 illustrating these surfaces engaging one another at the left-most point 28; and see FIG. 1 illustrating the clutch connected to the generator).
The above reference numbers are in reference to one set of opposing plates and respective plate surfaces. However, as an alternative, any two adjacent plates with their engaging surfaces could be interpreted as the first clutch member (any of 12-15) with its friction material (corresponding one of 24-26) and second clutch member (any adjacent one of 16-18) with its friction material (corresponding one of 86 or 87).
Ozkan discloses that both sets of clutch elements (inner plates 12 and outer plates 24) have friction material on both sides thereof (30, 34 for the outer plates, and 18, 22 for the inner plates). It would have been obvious to one having ordinary skil in the art before the effective filing date to have modified Schneider so that both inner and outer clutch plates has frictional layers on both sides thereof in order to provide a superior engagement point between two materials specifically designed for frictional sliding. In other words, this modification would ensure that the core material was not in sliding engagement with another layer such that only core characteristic must be taken into account in choosing the material and processing for the core.
Schneider does not disclose any details of the friction coatings, and therefore Schneider does not disclose that the first surface of the first clutch element has a first friction material, arguably that the second friction material (87) is not necessarily on the second surface facing the first surface, or that a thermosetting resin is present in the first friction material or the second friction material. However, Uehara discloses a friction clutch plate including a steel core plate 201 with a friction material 210 including 211 which is impregnated with a thermosetting resin and cured (column 7, lines 12-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider so that the first clutch element includes a first friction material with a thermosetting resin in order to provide superior characteristics for both the core and the frictional surface, e.g., to provide strength for the core and great heat resistance for the friction material and friction surface. 
Schneider as modified then discloses wherein said first friction material and said second friction material may be the same or different since this covers any combination of friction materials.

Claim 9
Schneider does not disclose wherein at least one of said first clutch element and said second clutch element is comprised of steel. However, Uehara discloses that the core (201) of a friction plate (201, 210, 211) may be steel (column 6, lines 54-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include a steel core in order to provide different characteristics for both the core and the frictional surface, e.g., to provide strength for the core and great heat resistance for the friction material and friction surface. 

Claim 17
Schneider discloses a clutch system operably coupled to a vehicle engine (38), said clutch system (e.g., 9, 72) comprising (reference below is to only one set of friction plates but may apply to any set as described as follows): 
a first clutch plate (14, 87) for transmitting torque from the vehicle engine (35), said first clutch plate (14, 87) comprising: 
a first core element (14) having a first side (right side in FIG. 7) and a second side (left side in FIG. 7), and 
a second clutch plate (17, 25) for transmitting torque from the vehicle engine (38) and configured to directly engage said first clutch plate (14, 87), said second clutch plate comprising: 
a second clutch core (17) having a first side (right side in FIG. 7) and a second side (left side in FIG. 7), and
wherein said first side of said second core plate (17) faces a first direction (to the right in FIG. 7) along an axis and wherein said second side of said first core place (14) faces a second direction (to the left in FIG. 7) opposite said first direction along the axis;
wherein the second side of the first core plate (left side of plate 14 FIG. 7) (to which the second friction material is recited to be on) is configured to be directly engaged with first side of the second core plate (right side of plate 17 in FIG. 7) (to which the third friction material is recited to be on) during operation of the vehicle engine (38) (see FIG. 7 illustrating these surfaces engaging one another at the left-most point 28; and see FIG. 1 illustrating the clutch connected to the engine).
The above reference numbers are in reference to one set of opposing plates and respective plate surfaces. However, as an alternative, any two adjacent plates with their engaging surfaces could be interpreted as the first clutch member (any of 16-18) with its friction material (corresponding one of 86 or 87) and second clutch member (any adjacent one of 12-15) with its friction material (corresponding one of 24-26).
Schneider does not disclose many details of the friction coatings, and therefore Schneider does not clearly disclose that the first side of the first core plate has a first friction material (since it does not disclose which side has layer 87), the second side of said first core plate has a second friction material (again since it does not disclose which side has layer 87), the first side of the second core plate has a third friction material, the second side of the second core plate has a fourth friction material, or that a thermosetting resin is present in the first friction material, the second friction material, the third friction material, or the fourth friction material. 
However, Ozkan discloses that both sets of core plates (inner plates 12 and outer plates 24) have friction material on both sides thereof (30, 34 for the outer plates, and 18, 22 for the inner plates). It would have been obvious to one having ordinary skil in the art before the effective filing date to have modified Schneider so that both inner and outer clutch plates has frictional layers on both sides thereof in order to provide a superior engagement point between two materials specifically designed for frictional sliding. In other words, this modification would ensure that the core material was not in sliding engagement with another layer such that only core characteristic must be taken into account in choosing the material and processing for the core.
Furthermore, Uehara discloses a friction clutch plate including a steel core plate 201 with a friction material 210 including 211 which is impregnated with a thermosetting resin and cured (column 7, lines 12-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Schneider so that the friction materials of each core plate or any one friction material included a thermosetting resin in order to improve heat resistance for the friction material and friction surface. 
Schneider as modified then discloses wherein said first friction material, said second friction material, said third friction material, and said fourth friction material may be the same or different since this covers any combination of friction materials.

Claim 18
Schneider does not disclose wherein at least one of said first core plate and said second core plate is comprised of steel. However, Uehara discloses that a clutch plate may include a steel core (201) (see column 7, lines 12-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include steel as the core plates in order to provide a high strength at a low cost.

Claim 22
Schneider as modified discloses wherein at least one of said first friction material, said second friction material, said third friction material and said fourth friction material is a double-layer friction material since the friction material in Uehara includes a core and friction layer, meaning two distinct layers.

Claim 25
Schneider as modified discloses wherein said thermosetting resin is present in said first friction material and said second friction material (see rejection of claim 1 describing one alternative where all friction materials are modified to include the resin).

Claim 26
Schneider as modified discloses wherein said thermosetting resin is present in said second friction material and said third friction material (see rejection of claim 17 describing one alternative where all friction materials are modified to include the resin).

Claim(s) 3-5, 10-14, 19, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Ozkan and Uehara as set forth in the rejection of claim 1, and further in view of Dong et al. (US 10,436,272; hereinafter “Dong”).

Claim 3
Schneider does not disclose wherein at least one of said first friction material and said second friction material is free of steel.  However, Dong discloses a friction material comprising a base and a friction layer both of which are resin-based on not steel (see Abstract, and also entire specification without any disclosure of steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include both a core and a friction material, both of which have a curable resin as disclosed by Dong, in order to provide superior characteristics for both the core and the frictional surface, e.g., to provide a long service life with smooth engagement for the friction material and friction surface. This combination of core and friction material is free of steel.


Claim 4
Schneider does not disclose wherein at least one of said first friction material and said second friction material is comprised of a paper material. However, Dong discloses a friction material that includes a core/base (12) that is paper (see paragraph spanning columns 9 and 10). If Schneider were modified to include the combination disclosed by Dong for at least one of the two sets of friction materials, this would include a core of paper.

Claim 5
Schneider as modified discloses wherein at least one of said first friction material and said second friction material is a double-layer friction material since the friction material in both Dong and Uehara both include a core and friction layer, meaning two distinct layers.

Claim 10
Schneider does not disclose wherein at least one of said first friction material and said second friction material is free of steel.  However, Dong discloses a friction material comprising a base and a friction layer both of which are resin-based on not steel (see Abstract, and also entire specification without any disclosure of steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include both a core and a friction material, both of which have a curable resin as disclosed by Dong, in order to provide superior characteristics for both the core and the frictional surface, e.g., to provide a long service life with smooth engagement for the friction material and friction surface. This combination of core and friction material is free of steel.

Claim 11
Schneider does not disclose wherein at least one of said first friction material and said second friction material is a single-layer friction material. However, Dong discloses that the friction material on a clutch plate can be a single layer (column 3, lines 57-61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to have only a single layer in order to reduce costs. The choice as to how many layers to include is an obvious design choice where less layers are less expensive but more layers allow for better combining of desired characteristics, e.g., heat resistance, strength, damping, etc.

Claim 12
Schneider does not disclose wherein at least one of said first friction material and said second friction material is a triple-layer friction material. However, Dong discloses that the friction material for a clutch plate may include three layers (36, 12, 14) (see FIG. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include three layers in order to separately manufacture a friction layer that allows for different characteristics of the layer that contacts the other clutch plate versus the layer below and to easily attach this layer to a base layer. This overall provides for the combination of multiple characteristics that cannot be present in only a single layer.

Claim 13
Schneider does not disclose wherein said clutch system is a wet clutch system. However, Dong discloses that the clutch plate material may be used in a wet clutch (column 12, lines 39-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to have included lubrication within the clutch pack, i.e., to make the clutch a wet clutch, in order to further decrease heat generation. It is an obvious design choice whether to include a wet or dry clutch where a wet clutch reduces heat generation at the expense of efficiency and a dry clutch improves efficiency at the expense of heat generation.

Claim 14
Scheinder does not necessarily disclose wherein said clutch system is free of steel separator plates. However, Dong discloses a friction material comprising a base and a friction layer both of which are resin-based on not steel (see Abstract, and also entire specification without any disclosure of steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include both a core and a friction material, both of which have a curable resin as disclosed by Dong, for all of the clutch plates in order to provide superior characteristics for both the core and the frictional surface, e.g., to provide a long service life with smooth engagement for the friction material and friction surface. This combination of core and friction material is free of steel.

Claim 19
Schneider arguably does not disclose wherein at least one of said first friction material, said second friction material, said third friction material and said fourth friction material is free of steel. However, Dong discloses a friction material comprising a base and a friction layer both of which are resin-based on not steel (see Abstract, and also entire specification without any disclosure of steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include both a core and a friction material, both of which have a curable resin as disclosed by Dong, for all of the clutch plates in order to provide superior characteristics for both the core and the frictional surface, e.g., to provide a long service life with smooth engagement for the friction material and friction surface. This combination of core and friction material is free of steel.

Claim 20
Schneider does not disclose wherein at least one of said first friction material, said second friction material, said third friction material and said fourth friction material is comprised of a paper material.
However, Dong discloses a friction material that includes a core/base (12) that is paper (see paragraph spanning columns 9 and 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to have included paper in the friction material as one of the layers in order to provide low cost with very high heat resistance.

Claim 21
Schneider does not necessarily disclose wherein at least one of said first friction material, said second friction material, said third friction material and said fourth friction material is a single-layer friction material. However, Dong discloses that the friction material on a clutch plate can be a single layer (column 3, lines 57-61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to have only a single layer in order to reduce costs. The choice as to how many layers to include is an obvious design choice where less layers are less expensive but more layers allow for better combining of desired characteristics, e.g., heat resistance, strength, damping, etc.

Claim 23
Schneider does not disclose wherein said clutch system is free of steel separator plates. However, Dong discloses a friction material comprising a base and a friction layer both of which are resin-based on not steel (see Abstract, and also entire specification without any disclosure of steel). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider to include both a core and a friction material, both of which have a curable resin as disclosed by Dong, for all of the clutch plates in order to provide superior characteristics for both the core and the frictional surface, e.g., to provide a long service life with smooth engagement for the friction material and friction surface. This combination of core and friction material is free of steel.

Claim 24
Schneider does not disclose wherein said thermosetting resin is a phenolic-based resin including at least 50 wt. % of a phenolic resin based on the total weight of all resins and excluding solvents and processing acids. However, Dong discloses that a friction material may include a base 12 and a friction generating later (14) which both have dispersed therein a phenolic resin which is “a class of thermosetting resins that is produced by the condensation of an aromatic alcohol, typically a phenol, and an aldehyde, typically a formaldehyde. A phenolic-based resin is a thermosetting resin blend that includes at least 50 wt. % of a phenolic resin based on the total weight of all resins and excluding any solvents or processing acids” (see paragraph [0060)).
It would have been obvious to one having ordinary skill in the art to have modified the friction material to include a phenolic resin dispersed therein, as this term is defined in Dong, in order to confer strength and durability to the friction material and/or for maintaining a desired porosity for proper lubrication flow and retention while adhering to the other particles of the friction material.

Claim(s) 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Uehara as set forth in the rejection of claim 1, and further in view of Pfeifer (WO 2005/073584).

Claim 6
As best understood, Schneider does not disclose wherein said first clutch element is a first cone and said first surface is an outer conical surface such that said first friction material is disposed on said outer conical surface. However, Pfeifer discloses a clutch pack with multiple clutch plates where the plates are all conical, including all friction surfaces which engage one another (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schneider so that the clutch plates were conical since this is a simple substitution of one shape for the clutch plates for another to yield predictable results (see MPEP 2141) and in this case would provide a smaller clutch for transmitting the same torque and/or less noise.

	Claim 7
	Schneider as modified to be conical discloses wherein said second clutch element is a second cone and said second surface is an inner conical surface such that said second friction material is disposed on said inner conical surface since all friction surfaces including the inner surfaces are conical in Pfeifer and as modified based on Pfeifer.

Claim 15
As best understood, Schneider does not disclose wherein said first clutch element is a first cone and said first surface is an outer conical surface such that said first friction material is disposed on said outer conical surface. However, Pfeifer discloses a clutch pack with multiple clutch plates where the plates are all conical, including all friction surfaces which engage one another (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Schneider so that the clutch plates were conical since this is a simple substitution of one shape for the clutch plates for another to yield predictable results (see MPEP 2141) and in this case would provide a smaller clutch for transmitting the same torque and/or less noise.

Claim 16
Schneider as modified to be conical discloses wherein said second clutch element is a second cone and said second surface is an inner conical surface such that said second friction material is disposed on said inner conical surface since all friction surfaces including the inner surfaces are conical in Pfeifer and as modified based on Pfeifer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langenkaemper et al. (US 2013/0213758) discloses that alternatives for different characteristics on clutch plates. Gonia et al. (US 5,727,665) discloses friction materials on both sides of inner and outer plates (FIG. 11). Miyoshi et al. (US 5,452,784) discloses single, double, and triple layer friction materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659